DETAILED ACTION
Applicant’s response filed on March 8, 2021 to the after final response mailed on January 7, 2021 is acknowledged.
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
Claims 1-2, 5-6 and 9-10 are pending. 
Claims 1, 5, 9 and 10 are allowed.
Withdrawn Rejections
The rejection of claims 1-2, 5-6, and 9-10 under 35 U.S.C. 103(a) as being unpatentable over Yamada et al. ("SYNTHESIS OF N b-ACYLTRYPTAMINES AND THEIR 1-HYDROXY-TRYPTAMINE DERIVATIVES AS NEW a 2-BLOCKERS." Heterocycles 79 (2009): 635-645.) in view of Choi-Sledeski et al. (US20120309790A1) are herewith withdrawn.  
EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment, of the issue fee.
Authorization for this examiners amendment was given in a telephone interview with Whitney Remily on 4/12/2021.
The application has been amended as follows:

In claim 1, line 1 after method for DELETE “treating” and   INSERT -- reducing itching  in -- .
DELETE claims 2 and 6.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach a  method for reducing itching  in atopic dermatitis, comprising administering an effective amount of N-acyltryptamine represented by Formula (I):
wherein R represents a saturated aliphatic hydrocarbon group having 2 to 29 6 to 17 carbon atoms; or a pharmaceutically acceptable salt, hydrate or solvate thereof to a subject in need thereof.
Applicant’s claims are patentable.  
Accordingly, the claims are found to patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571)272-0629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LAYLA SOROUSH/Primary Examiner, Art Unit 1627